IN THE
TENTH COURT OF APPEALS
 

No. 10-00-096-CR

        LESLIE RICKETTS,
                                                                                               Appellant
        v.

        THE STATE OF TEXAS,
                                                                                               Appellee
 

From the 82nd District Court
Robertson County, Texas
Trial Court # 96-05-15,963-CR
                                                                                                                

O P I N I O N
                                                                                                               

          On January 31, 2000, Leslie Ricketts’ probation was revoked and she was sentenced to
eight months’ confinement.  Ricketts timely-filed her notice of appeal.
          The Clerk’s Record was filed on March 17, 2000, but no Reporter’s Record has been filed
with this Court.  On October 18, 2000, this case was abated to the trial court with instructions to
hold a hearing to determine (1) why no brief has been filed on Ricketts’ behalf; (2) whether
Ricketts desires to proceed with the appeal; and (3) whether Ricketts is indigent.  Tex. R. App.
P. 38.8(b)(1).  Counsel for Ricketts was retained. 
          We have received a supplemental record of the hearing at which counsel stated that, after
serving her eight-month jail sentence, Ricketts was released from prison.  Counsel contends that
he has no way of contacting Ricketts.  He further states that, although Ricketts is not indigent, she
has not paid for the reporter’s record or his fee for pursuing the appeal.  Thus, he cannot file a
brief on her behalf.


  The Court made a finding that, “by her total failure and disinterest in
maintaining contact with her attorney, [Ricketts] has abandoned her appeal.”  We have reinstated
the appeal.
          Abating this case again would be useless.  Sutherland v. State, 658 S.W.2d 169, 170 (Tex.
Crim. App. 1983).  Counsel has stated on the record that he cannot contact the appellant, that he
does not believe she wants to pursue the appeal, and that she is not indigent.  
          We have carefully reviewed the record before us and find nothing that requires a reversal
of this cause.  See id.
          The judgment is affirmed.

                                                                       PER CURIAM

Before Chief Justice Davis,
          Justice Vance, and
          Justice Gray
Affirmed
Opinion issued and filed February 14, 2001
Publish